Let me first
of all congratulate you, President Ping, on your
election and wish you every success in your
responsible post, and express my sincere thanks to the
outgoing President for his dedicated work.
I endorse the statement of the Netherlands
European Union presidency.
At the dawn of the twenty-first century, the world
is changing at dramatic speed. In just a few decades,
humanity will have reached the 8 billion mark. With
the networking of world trade and with global
communication technologies, we are growing ever closer.
We are going to become increasingly interdependent in
economic, technical and ecological terms.
At the same time, we all face a host of new
challenges and new dangers which threaten us all —
the South and the North, the developing and the
developed world alike.
On the one hand, there are threats to national and
global security such as the proliferation of weapons of
mass destruction, the nuclear threat, the danger posed
by failed States or, as we all painfully remember in this
city, by terrorism, which does not respect humankind
or human dignity.
On the other hand, there are also so-called soft
threats, such as far-reaching environmental and
climatic changes, poverty, major shortfalls in education
and training and the negative aspects of globalization,
refugee flows, and diseases and epidemics such as
HIV/AIDS and malaria. They are a threat to security
and stability and take a heavy toll.
The two — hard and soft threats — are closely
connected. After all, we know that the causes of war
and violence, poverty, need and oppression are
multifaceted and deep-rooted. We also know that crises
are the fruit of poverty and a sense of hopelessness,
and vice-versa. We will have no peace without
development, nor indeed development without peace,
so we have comprehensively to secure peace and
stability — above all through economic and social
development.
The States of the world have to work together to
shape economic, technological and ecological
globalization and rise to the resulting challenges. They
will not be able to do so without close cooperation.
Indeed, that is now beyond the tools of traditional
diplomacy alone. Their ability to secure and stabilize
the international system on their own will in future
prove less and less adequate.
What we need is a far-reaching reform of the
international system and its institutions that takes due
account of these changes. That is a reform we need
urgently, because we have to create an effective
multilateral system which enables us to work together
to prevent crises and, where that does not work, find
long-term solutions.
There have already been promising developments
at the regional level. With their sometimes painful history
very much in mind, the States of Europe have joined
together in the European Union and thus have reached
a new level of multilateralism. This political and
economic community, now embracing 25 States, has
become an anchor of stability for Europe and beyond.
Since its foundation the African Union has been
impressively shouldering its shared responsibility for
preventing humanitarian disasters and resolving major
regional conflicts. This is a courageous and key step
forward. This breakthrough of multilateralism on the
African continent will develop an ever more
pronounced dynamism.
Given global interdependencies and connections,
we need a world organization that has close links to
these regional structures and can thus boost the
efficiency of joint action. The United Nations is the
most important forum for setting global rules. Its might
is the might of the right, as the Secretary-General
highlighted in his impressive speech at the opening of
this General Assembly session. With its legitimacy we
have a unique and universal competence for solving
problems together. Since the breaking of the internal
blockade caused by the cold war, the United Nations
has been playing an increasingly significant role. The
international community is making more and more use
of it as a forum for tackling the major challenges
facing humanity.
For millions of people today the Blue Flag means
quite tangible help, often on essential issues, and hope
for a better future. For this, we are all very much
indebted to the Organization and its staff. They are on
the ground in many crisis regions in Latin America,
Europe, Africa and Asia.
It is becoming ever clearer that different
approaches must be found to prevent or resolve each
17

individual crisis. The commitment of the United
Nations in all crisis areas is the proof. In Afghanistan
and in the Balkans, in Haiti and in the Great Lakes
region the United Nations is already making a
considerable contribution. But we must realize that
there will not be fewer conflicts in the future, and the
demands made of the Organization will grow.
Against this backdrop the question arises whether
the structures given to the United Nations at its
foundation almost sixty years ago are still suited to this
mandate, whether its work enjoys the international
acceptance it needs. In particular, the disputes
concerning the Iraq crisis highlighted this problem
once again.
We are convinced there is no alternative to a
world acting multilaterally. To make this multilateral
cooperation sustainable and capable, we need a
courageous and comprehensive reform of the United
Nations that faces up to the challenges we are facing.
It was the Secretary-General himself who took
the initiative, and for this we extend our thanks. To that
end, he appointed a panel of high-level international
experts who are to present him with reform proposals
at the end of the year. We look forward to that report
and the ensuing debate with great interest.
What is at stake is a new, shared understanding of
the Charter system. How can we shape prevention to
make it more effective, and peace-building to make it
more sustainable? How can we further implement the
proposals on the reform of peacekeeping? What exactly
do we understand by the right of self-defence? How do
we define terrorism? The answer to this question in
particular seems clear, yet real agreement would take us,
the international community of States, a step forward.
A number of very concrete proposals on the
reform of the United Nations institutions have already
been presented. Let me therefore outline some thoughts
on this matter.
I want to start with the General Assembly. It is
the central organ of the United Nations, the only one
with universal membership. For this very reason, the
Assembly has to be more than an annual forum where
we just go through the motions. What we need to do
first is focus our topics more carefully. We have to
discuss the truly crucial issues — otherwise, essential
questions will be dealt with in other forums. Secondly,
we need more efficient working methods.
The Economic and Social Council has to finally
become the central organ in the United Nations system
for consultation and decision-making on economic and
social issues. We believe that the Council has at two
levels vast potential that has yet to be fully tapped. On
the one hand, that body maintains a network of
expertise unequalled in the world. We have to make
better and more targeted use of it. On the other hand,
we see the Economic and Social Council as a partner
for the Security Council for peacekeeping, as laid
down in Article 65 of the Charter. When it comes to
fighting the causes of conflicts and to post-crisis
rehabilitation, the Economic and Social Council has an
important role to play that can support Security
Council efforts for conflict prevention and peace-
building. We should grant the Economic and Social
Council more competences in the operative sphere.
After all, the efforts we make in peace missions
will be successful only if the military commitment is
followed by a longer phase of stabilization, and very
often that phase turns out to be the most difficult one.
The Economic and Social Council advisory groups on
post-crisis rehabilitation in Africa are a step in the
right direction. That is what the decisive link between
conflict management and development cooperation
could indeed look like.
Such an all-embracing approach needs
appropriate financial resources. The instrument of
voluntary contributions has proven insufficient in
everyday life, and therefore I propose earmarking a
certain share of the United Nations peacekeeping budget
for post-crisis rehabilitation. This means we could
achieve what we have long been trying, a “prevention
share”, which — let us remember Haiti — could help
us save the costs of conflicts flaring up again.
Many criticize the proliferation of subsidiary and
subordinate organizations of the United Nations. Of
course, a reduction cannot be an end in itself. But we
ought to exercise enough self-criticism to ask ourselves
whether it would not be better to pool competences in
some cases.
However, there are also spheres that need to be
better equipped. I am thinking here, for example, of the
handling of environmental issues in the United Nations
system. We thus support the proposal made by French
President Jacques Chirac last year to upgrade the
United Nations Environment Programme (UNEP) to a
specialized agency with universal membership. That
18

could considerably strengthen UNFP’s contribution to
sustainable development.
At the heart of the reform of the United Nations
is the organ shouldering the central responsibility for
international peace: the Security Council. Conflicts are
on the increase. They stretch across all continents, and
they are growing in complexity. In turn, the
responsibility and competences of the Council have
expanded constantly. Crisis prevention will play an
increasingly important role. And for peace-building,
ever more comprehensive strategies, closer cooperation
and additional resources will be needed. This will
mean more and more decisions that entail long-term
obligations, create new international law and make
major inroads into State sovereignty.
If we really want Security Council decisions to be
accepted as legitimate and implemented effectively, we
have to reform the Council. It has to more broadly
represent a world organization that today embraces
more than 191 countries. That is inconceivable without
increasing the number of seats — for permanent and
non-permanent members alike. The reasons behind
such a move speak for themselves.
A Council with more members would enjoy
greater acceptance internationally as a basis for greater
authority. The more balanced and comprehensive
representation of all continents — also among the
permanent members — would lead to a better sense of
ownership of the Security Council for all States.
Similarly, an enlargement would considerably bolster
the motivation of the new Council members to make a
long-term contribution to realizing the goals of the
United Nations.
The enlargement must adequately reflect sea
changes such as decolonization, the end of the cold war
and globalization. The composition of the Council
must ultimately mirror the current geopolitical reality.
That means that all major regions of the South must be
represented by permanent members in the Security
Council. At the same time, account has to be taken of
Members that can and want to make a particularly
meaningful and sustainable contribution to maintaining
world peace and international security and to realizing
the purposes of the Organization. That twofold
approach would increase the Council’s efficiency and
its ability to act and to assert itself.
For 40 years, the composition of the Security
Council has remained unchanged. I believe it is high
time to adapt it to the new global reality. Half-baked or
interim solutions are neither necessary nor helpful.
Like Brazil, India and Japan, Germany too is ready to
take on the responsibility associated with a permanent
seat in the security Council. But it is especially
important to us that the African continent be
represented among the new permanent members.
A second aspect also has to be taken into account
in Security Council reform. All in all, a greater number
of Member States that are engaging themselves in the
work of the United Nations should be able to get more
involved in the work of the Security Council. For that
to happen, additional non-permanent seats also have to
be created. That would mean that the balance between
permanent and non-permanent members could be
retained.
As I said before, United Nations reform will be
the central and defining theme of this General
Assembly session. I thus call upon Member States: let
us use the fifty-ninth session, right up until the next
session in 2005, to launch the overdue reforms and
achieve tangible results. We, the Member States, have
to muster the political insight, the will and the
creativity to adapt the Organization to the global
reality. Germany is ready to make a committed
contribution.